UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-55045 IDAHO NORTH RESOURCES CORP. (Exact name of registrant as specified in its charter) IDAHO 30-0406120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2555 West Palais Drive Coeur d’Alene, ID83815 (Address of principal executive offices, including zip code.) (509) 928-7604 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [√]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES []NO [√] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer (Do not check if smaller reporting company) [] Smaller Reporting Company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [√] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 0 shares of preferred stock and 8,161,000 shares of common stock as of February 5, 2014. Table of Contents TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 3 Financial Statements: Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 15 PART II. Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 15 Item 3. Defaults Upon Senior Securities. 15 Item 4. Mine Safety Disclosures. 15 Item 5. Other Information. 15 Item 6. Exhibits. 16 Signatures 17 Exhibit Index 18 -2- Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. IDAHO NORTH RESOURCES CORPORATION (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (UNAUDITED) December 31, (Unaudited) June 30, ASSETS Current Assets Cash $ $ Prepaid insurance - Total Current Assets Mineral properties TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Total Liabilities Commitments (note 5) - - Stockholders’ Equity Preferred stock, $0.05 par value, 10,000,000 shares authorized, 0 outstanding as of December 31, 2013 and June 30, 2013 - - Common stock, $0.01 par value, 100,000,000 common shares authorized, 8,161,000 and 7,661,000 shares outstanding as of December 31, 2013 and June 30, 2013, respectively Additional paid-in capital Share subscription receipts - Accumulated deficit during exploration stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES & STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 -3- Table of Contents IDAHO NORTH RESOURCES CORPORATION (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended December 31, December 31, December 31, 2013 December 31, 2012 Inception (January 22, 2007) through December 31, REVENUES $
